       Case 1:18-cv-11505-ER-BCM Document 92 Filed 08/04/20 Page 1 of 1

                        Robert W. Sadowski PLLC
                                                                                                     08/04/2020
800 Third Avenue, 28 Floor
                   th
                                                                   Fax: 646-503-5348
New York, New York 10022                                           rsadowski@robertwsadowski.com
Phone: 646-503-5341

Via ECF                                                            August 4, 2020

Hon. Barbara C. Moses                                            Application GRANTED. SO ORDERED.
United States Magistrate Judge
United States Courthouse
500 Pearl Street                                                 ______________________________
New York, NY                                                     Barbara Moses, U.S.M.J.
                                                                 August 4, 2020
        Re: Giurca v. Montefiore Health System, Inc. et al.,
            1:18-cv-11505 (ER)(BCM)

Dear Magistrate Judge Moses:

       We represent the Plaintiff Dr. Dan Giurca in the above-referenced case. Pursuant to Your
Honor’s Order (Doc. 90), we are scheduled to submit a sworn statement tomorrow August 5,
2020. My Office Manager, who is searching my e-mail archives for information needed to
complete my sworn statement, has lost electricity due to several fallen trees in her neighborhood.
Accordingly, we respectfully request a one-day extension, until August 6, 2020, to submit my
sworn statement.


                                                    Respectfully submitted,

                                                    s/Robert W. Sadowski
                                                    Robert W. Sadowski
